DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawase (US PAT 9,651,583).

Figure 2 of Kawase is provided with annotations below for the applicant’s convenience)

    PNG
    media_image1.png
    496
    674
    media_image1.png
    Greyscale

With respect to claim 1, Kawase discloses a current detection apparatus comprising: a circuit board (See [112] in figure 2 of Kawase) including a first main surface (See the surface of [112] pointed to by arrow [X] in figure 2 of Kawase), a second main surface on an opposite side to the first main surface (See the side of [112] opposite [X] in figure 2 of Kawase), and a side surface (See [A] or [B] in figure 2 of Kawase) connected to the first main surface and the second main surface, the circuit board including one or more protrusions (See elements [116] on both lateral sides of [112] in figure 2 of Kawase) protruding from a plurality of side surface portions adjacent to the one or more protrusions of the side surface (See [A] and [B] in figure 2 of Kawase), respectively; one or more magnetic field detection elements (See [110] in figure 2 of Kawase) mounted on the first main surface (See the surface of [112] pointed to by arrow [X] in figure 2 of Kawase), the one or more magnetic field detection elements being respectively mounted on the one or more protrusions (See [110] is mounted on elements [116] in figure 2 of Kawase), the one or more magnetic field detection elements being respectively configured to detect magnetic fields generated by currents flowing through one or more conductive members (See [109a] 
With respect to claim 7, Kawase discloses the current detection apparatus according to claim 1, wherein the one or more first plate portions each include one or more first ends (See [1] in figure 2 of Kawase), the one or more second plate portions each include one or more second ends (See [2] in figure 2 of Kawase), and the one or more first ends and the one or more second ends abut on the plurality of side surface portions (See the abutting of [1] and [2] as shown in figure 2 of Kawase).
With respect to claim 8, Kawase discloses the current detection apparatus according to claim 1, wherein a plurality of slits are formed in the side surface of the circuit board (See [117] in figure 4B of Kawase), each of the one or more protrusions is provided between the plurality of slits (Elements [116] is disposed in the region between [117] in figure 4B of Kawase), and the one or more first plate portions and the one or more second plate portions are press-fit into the plurality of slits (See the magnetic shield in figure 4A which secures in to slits [117] of figure 4B).
With respect to claim 10, Kawase discloses the current detection apparatus according to claim 1, further comprising: a plurality of first support members to which at least one of the first main surface and the second main surface is fixed (See support members [115a] in figure 4A of Kawase); and a casing to which the plurality of first support members are fixed (See the structure [103] in figure 1 of Kawase which doubles as a casing), wherein the circuit board is fixed to the casing with the plurality of first support members interposed there between (See the arrangement of elements disclosed in figures 4A, 4B and 4C respectively).
With respect to claim 12, Kawase discloses a power conversion apparatus comprising: the current detection apparatus according to claim 1; and one or more power modules, wherein the one or more power modules are respectively connected to the one or more conductive members (See Col. 6, lines 24-47 of Kawase).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase as applied to claim 1 above, and further in view of Gorai et al. (US PUB 2017/0131329), hereinafter Gorai.

With respect to claim 2, Kawase discloses the current detection apparatus according to claim 1, wherein the one or more protrusions are a plurality of the protrusions (See elements [116] in figure 2 of Kawase), the one or more conductive members are a plurality of the conductive members (See [109a] and [109b] in figure 2 of Kawase above), the one or more magnetic field detection elements are a plurality of the magnetic field detection elements (See Col. 17, lines 24-35 of Kawase) but fails to disclose the one or more magnetic shields are a plurality of the magnetic shields. However, Gorai does disclose the one or more magnetic shields are a plurality of the magnetic shields (See elements [111] and [112] in paragraph [0029] of Gorai). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kawase to include the features as disclosed by Gorai because doing so ensures a more complete magnetic shielding for the magnetic detection elements.
With respect to claim 3, the combination of Kawase and Gorai discloses the current detection apparatus according to claim 2, wherein the circuit board includes a controller, and the controller is 
With respect to claim 4, the combination of Kawase and Gorai discloses the current detection apparatus according to claim 3, wherein the circuit board includes one or more impedance matching components (See [123] in Col. 9, line 50-Col. 10, line 6 of Kawase), and the one or more impedance matching components are disposed between the controller and the plurality of magnetic field detection elements (See Col. 9, line 50-Col. 10, line 6 of Kawase).

Allowable Subject Matter
Claims 5, 6, 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements wherein in planar view of the first main surface, the first main surface extends in a second direction and in a third direction orthogonal to the second direction, in planar view of the first main surface, the one or more magnetic field detection elements are separated from the one or more conductive members in the second direction, respectively, the one or more magnetic field detection elements each have first magnetic field sensitivity along the second direction and second magnetic field sensitivity along the third direction, and the second magnetic field sensitivity is larger than the first magnetic field sensitivity.
Claim 6 depends from objected to claim 5 and is therefore also objected to.

With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements wherein one or more first resin members; and one or more second resin members, wherein the one or more first resin members respectively cover the one or more first plate portions, the one or more second resin members respectively cover the one or more second plate portions, plurality of slits are formed in the side surface of the circuit board, each of the one or more protrusions is provided between the plurality of slits, the one or more first resin members and the one or more second resin members are press-fit into the plurality of slits, the one or more first resin members are in contact with the side surface, the first main surface, and the second main surface, and the one or more second resin members are in contact with the side surface, the first main surface, and the second main surface.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of structural elements further comprising: a second support member to which the one or more magnetic shields are fixed; and a casing to which the second support member is fixed, wherein the circuit board is fixed to the casing with the one or more magnetic shields and the second support member interposed there between.
Claim 13 depends from objected to claim 9 and is therefore also objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2005/0030018 discloses a current sensor and current sensor manufacturing method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858